Name: 98/403/EC: Commission Decision of 12 June 1998 amending Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (notified under document number C(1998) 1589) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  political framework;  technology and technical regulations;  environmental policy;  maritime and inland waterway transport
 Date Published: 1998-06-23

 Avis juridique important|31998D040398/403/EC: Commission Decision of 12 June 1998 amending Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (notified under document number C(1998) 1589) (Text with EEA relevance) Official Journal L 178 , 23/06/1998 P. 0039 - 0040COMMISSION DECISION of 12 June 1998 amending Decision 96/587/EC on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (notified under document number C(1998) 1589) (Text with EEA relevance) (98/403/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (1), as amended by Directive 97/58/EC (2), and in particular Article 4(5) thereof,Having regard to Commission Decision 96/587/EC of 30 September 1996 on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC (3),Having regard to Commission Decision 98/295/EC of 22 April 1998 on the recognition of the Hellenic Register of Shipping, in accordance with Council Directive 94/57/EC (4),Whereas, after the publication of the abovementioned list of recognised organisations, a Member State has recognised the Russian Maritime Register of Shipping under Article 4(1) of Directive 94/57/EC and has notified this organisation to the Commission accordingly;Whereas it is appropriate to update the entire list published,HAS ADOPTED THIS DECISION:Article 1 The Annex to Commission Decision of 30 September 1996 on the publication of the list of recognised organisations which have been notified by Member States in accordance with Council Directive 94/57/EC is replaced by the Annex to the present Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 June 1998.For the CommissionNeil KINNOCKMember of the Commission(1) OJ L 319, 12. 12. 1994, p. 20.(2) OJ L 274, 7. 10. 1997, p. 8.(3) OJ L 257, 10. 10. 1996, p. 43.(4) OJ L 131, 5. 5. 1998, p. 34.ANNEX 1. Organisations recognised on the basis of Article 4(1) of Council Directive 94/57/EC: American Bureau of Shipping (ABS)Bureau Veritas (BV)China Classification Society (CCS)Det Norske Veritas (DNV)Germanischer Lloyd (GL)Korean Register of Shipping (KR)Lloyd's Register of Shipping (LR)Nippon Kaiji Kyokai (NK)Registro Italiano Navale (RINA)Russian Maritime Register of Shipping (RS)2. Organisations recognised on the basis of Article 4(3) of Council Directive 94/57/EC: >TABLE>